Exhibit 10.30

FORM OF SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of             ,
20     between Exelon Corporation (“Exelon”),
                                         (“Subsidiary”, and, collectively with
Exelon, the “Company”) and                                          (the
“Executive”).

WITNESSETH:

WHEREAS, the Executive is separating from all positions with Exelon, SUBSIDIARY
and their affiliates.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

1. Resignation; Termination of Employment. The Executive’s employment will be
terminated and Executive hereby resigns, effective as of the close of business
on             , 20     (the “Termination Date”), as                      of
Subsidiary and from all other positions as an officer or director of the Company
and its subsidiaries and affiliates.

2. Payment of Accrued Amounts. The Company shall pay to the Executive not later
than the second payroll date after the Termination Date the following amounts:

(a) the portion of his or her annual salary that has accrued but is unpaid as of
the Termination Date; and

(b) an additional amount representing the Executive’s accrued but unused
vacation days as of the Termination Date, if any.

3. Severance Payments. Subject to the Executive’s execution, not earlier than
the Termination Date and not later than forty-five days after the Termination
Date, of the waiver and release attached hereto as Exhibit I and made a part
hereof (the “Waiver and Release”), the Company shall pay to the Executive:

(a) Cash severance payments in an aggregate amount equal to $            ,
representing the product of                      times the sum of
(i) $             (representing the Executive’s current annual base salary) and
(ii) $             (representing the Executive’s target annual incentive for
calendar year 20    ). Payment shall commence no later than the second payroll
date following the date that the Executive signs and returns the Waiver and
Release, in substantially equal regular payroll installments over a period of
fifteen months.

(b) Executive shall remain eligible to receive a pro-rated annual incentive
award for 20    , payable at the time, such awards are paid to active executives
(but not later than March 15, 20    ).

 

1



--------------------------------------------------------------------------------

4. Tax Withholding. The Company shall deduct from the amounts payable to the
Executive pursuant to this Agreement the amount of all required federal, state
and local withholding taxes in accordance with the Executive’s Form W-4 on file
with the Company and all applicable social security and Medicare taxes. The
Company shall be entitled to withhold from the shares of common stock of the
Company to be delivered to the Executive pursuant to Sections 6(a) and 6(b) a
number of shares of common stock of the Company having a value (based upon the
closing price of a share of the Company’s common stock as reported on the New
York Stock Exchange on the applicable valuation date) equal to the minimum
amount of all required federal, state and local withholding taxes and all
applicable social security and Medicare taxes with respect to the lapse of
forfeiture conditions applicable the vesting of performance shares or the
vesting of options.

5. Outplacement Assistance. During the twelve-month period following the
Termination Date, the Company shall reimburse the Executive for reasonable fees
incurred for services rendered to the Executive by a professional outplacement
organization selected by the Executive and acceptable to the Company to provide
individual outplacement services.

6. Long Term Incentive Awards.

(a) Each of the Executive’s options to purchase common stock of Exelon
Corporation granted pursuant to Exelon’s long term incentive plan which is
vested and exercisable as of the Termination Date shall remain so exercisable
for ninety days following the Termination Date. Each of Executive’s stock
options that are not vested and exercisable as of the Termination Date shall be
forfeited.

(b) Subject to the Executive’s timely execution of the Waiver and Release,
Executive shall become fully vested in the number of shares of common stock of
Exelon Corporation representing outstanding non-vested performance share awards
for 20     (and reinvested dividends thereunder). Executive shall also remain
eligible to receive a pro-rated performance share award for 20    , payable in
stock at the time the first installments of such awards are paid to active
executives (but not later than March 15, 20    ), subject to any cash payment
election then effective under the program rule.

7. Supplemental Executive Retirement Benefits. The Executive shall be eligible
for a retirement benefit under the Exelon Corporation Supplemental Management
Retirement Plan (the “SERP”) in accordance with the terms and conditions
thereof, except that in determining such benefit, the Executive shall subject to
the Executive’s timely execution of the Waiver and Release, be credited with
             months additional service calculated as though he or she received
the severance benefits specified in Section 3(a) as regular salary incentive pay
over such period (and limited in its application to the amounts of such payments
that exceed the compensation limitations applicable to qualified pension plans
under the Code). Such benefit shall be paid as provided in Section 8(b).

8. Employee and Other Benefits.

(a) Subject to the Executive’s timely execution of the Waiver and Release:

(i) During the period commencing on the Termination Date and ending             
months after the Termination Date (the “Severance Period”) and in lieu of COBRA
continuation coverage during such period with respect to healthcare benefits,
(A) the Executive (and his or her eligible dependents) shall be eligible to
participate in, and shall receive benefits under Exelon’s welfare benefit plans
(including medical, dental, vision and hearing) in which the Executive (and his
or her eligible dependents) were participating immediately prior to the
Termination Date, and (B) the Executive shall be eligible to participate in the
base life insurance programs in which he or she was a participant immediately
prior to the Termination Date, in each case on the same basis as if the
Executive had remained actively employed during the Severance Period.

 

2



--------------------------------------------------------------------------------

(ii) Following the Severance Period, the Executive (and his or her eligible
dependents) shall be eligible for continued health care coverage at Executive’s
sole expense for any remaining period required by COBRA.

(b) The Company shall pay to the Executive, in the time and manner specified in
the terms and conditions of such plans and any distribution elections by the
Executive in effect thereunder, his or her account balances (if any) under
Exelon’s deferred compensation and stock deferral plans, as adjusted by all
applicable earnings and losses on such account balances, and the Executive’s
benefit under the supplemental executive retirement plan; provided that, to the
extent required by section 409A of the Code, no such payment or benefit shall
commence prior to the date that is six months after the Termination Date.

(c) The Executive shall be entitled to purchase the computer furnished by the
Company for his or her use. The Executive shall be responsible for payment of
expenses incurred after the Termination Date with respect to the Company-owned
cellular phone furnished for his or her use.

(d) If the Executive is entitled to any benefit under any employee benefit plan
of the Company that is accrued and vested on the Termination Date and that is
not expressly referred to in this Agreement, such benefit shall be provided to
the Executive in accordance with the terms of such employee benefit plan.

(e) Notwithstanding Section 8(d) or anything else contained in this Agreement to
the contrary, the Executive acknowledges and agrees that he or she is not and
shall not be entitled to benefits under any other severance or change in control
plan, program, agreement or arrangement, and that the benefits provided under
this Agreement shall be the sole and exclusive benefits to which the Executive
may become entitled upon his or her termination of employment. In the event the
Executive dies prior to executing the Waiver and Release attached hereto,
neither he or she, his or her estate, nor any other person shall be entitled to
any further compensation or benefits under this Agreement, unless and until the
executor of the Executive’s estate (and/or such other heirs or representatives
as may be requested by the Company) executes upon Company request and does not
revoke such a Waiver and Release.

9. Restrictive Covenants. The Executive acknowledges and agrees that he or she
is bound by, and subject to, the Restrictive Covenants and the Waiver and
Release. The Executive shall comply with, and observe, the Restrictive Covenants
including, without

 

3



--------------------------------------------------------------------------------

limitation, the confidential information, non-competition, non-solicitation and
intellectual property provisions and related covenants contained therein, all of
which are hereby incorporated by reference. In the event the Company determines
that Executive has breached any of the Restrictive Covenants or the Waiver and
Release or has engaged in conduct during his or her employment with the Company
that would constitute ground for termination for Cause, benefits under this
Agreement shall terminate immediately, and Executive shall reimburse Exelon for
any benefits received.

10. Certain Tax Matters.

(a) If it is determined by Exelon’s independent auditors that any severance
payment, benefit or enhancement that is provided to the Executive pursuant to
the terms of the this Agreement is or will become subject to any excise tax
under section 4999 of the Internal Revenue Code of 1986, as amended, or any
similar tax payable under any United States federal, state, local, foreign or
other law (“Excise Taxes”), then such payment, benefit or enhancement shall be
reduced to the largest amount which would not cause any such Excise Tax to by
payable by the Executive and not cause a loss of the related income tax
deduction by the Company.

(b) The parties intend this Agreement to comply with section 409A of the Code.
In the event the timing of any payment or benefit under this Agreement would
result in any tax or penalty under section 409A of the Code, the Company may
reasonably adjust the timing of such payment or benefit if doing so will
eliminate or materially reduce such tax or penalty and amend this Agreement
accordingly. Executive acknowledges that Executive has been advised to consult
Executive’s personal tax advisor concerning this Agreement, and has not relied
on the Company or Subsidiary for tax advice.

11. Non-disparagement. The Executive shall not (a) make any written or oral
statement that brings the Company or any of its affiliates or the employees,
officers, directors or agents of the Company or any of its affiliates into
disrepute, or tarnishes any of their images or reputations or (b) publish,
comment upon or disseminate any statements suggesting or accusing the Company or
any of its affiliates, employees, officers, directors or agents of any
misconduct or unlawful behavior. The provisions of this Section 11 shall not
apply to testimony as a witness, compliance with other legal obligations,
assertion of or defense against any claim of breach of this Agreement, or any
activity that otherwise may be required by the lawful order of a court or agency
of competent jurisdiction, and shall not require the Executive to make false
statements or disclosures.

12. Publicity. Executive shall not issue or cause the publication of any press
release or other announcement with respect to the terms or provisions of this
Agreement, nor disclose the contents hereof to any third party (other than to
members of his or her immediate family or to tax, financial and legal advisors),
without obtaining the consent of Exelon, except where such release, announcement
or disclosure shall be required by applicable law or administrative regulation
or agency or other legal process.

13. Other Employment; Other Plans. The Executive shall not be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any provision of this Agreement. The amounts
payable hereunder shall not

 

4



--------------------------------------------------------------------------------

be reduced by any payments received by the Executive from any other employer;
provided, however, that any continued welfare benefits provided for by
Section 8(a) shall not duplicate any benefits that are provided to the Executive
and his or her family by such other employer and shall be secondary to any
coverage provided by Medicare.

14. Cooperation by the Executive. During the Severance Period, the Executive
shall (a) be reasonably available to the Company to respond to requests by them
for information pertaining to or relating to matters which may be within the
knowledge of the Executive and (b) cooperate with the Company in connection with
any existing or future litigation or other proceedings brought by or against the
Company, its subsidiaries or affiliates, to the extent Exelon reasonably deems
the Executive’s cooperation necessary.

15. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and binding upon the Company and its successors, and by the Executive, his or
her spouse, personal or legal representatives, executors, administrators and
heirs. This Agreement, being personal, may not be assigned by Executive.

16. Governing Law; Validity. This Agreement shall be interpreted, construed and
enforced in accordance with the terms of the Exelon Corporation Senior
Management Severance Plan, and the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, and section 409A of the
Code.

17. Entire Agreement. This Agreement and the Waiver and Release constitute the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede and preempt any other understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof. Executive
acknowledges that the Company has made no representations regarding the tax
consequences of payments under this Agreement and has had the opportunity to
consult Executive’s tax advisor.

18. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

19. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

20. Beneficiary. If the Executive dies prior to receiving all of the amounts
payable hereunder (other than amounts payable under any plan referenced in
Section 8(d), which shall be governed by any beneficiary designation in effect
thereunder) but after executing the

 

5



--------------------------------------------------------------------------------

Waiver and Release, such amounts shall be paid, except as may be otherwise
expressly provided herein or in the applicable plans, to the beneficiary
(“Beneficiary”) designated with respect to this Agreement by the Executive in
writing to the Vice President, Corporate Compensation of the Company during his
or her lifetime, which the Executive may change from time to time by new
designation filed in like manner without the consent of any Beneficiary; or if
no such Beneficiary is designated, to his or her surviving spouse, and if there
be none, to his or her estate.

21. Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

22. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid, except that in the event a determination is
made that the Restrictive Covenants as applied to the Executive are invalid or
unenforceable in whole or in part, then this Agreement shall be void and the
Company shall have no obligation to provide benefits hereunder. Any paragraph or
part of a paragraph so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such paragraph or
part of a paragraph to the fullest extent possible while remaining lawful and
valid.

23. Communications. Nothing in this Agreement, including Sections 9 and 11,
shall be construed to prohibit the Executive from communicating with, including
testifying in any administrative proceeding before, the Nuclear Regulatory
Commission, the United States Department of Labor, the Securities Exchange
Commission or from otherwise addressing issues related to nuclear safety with
any party or taking any other action protected under section 211 of the Energy
Reorganization Act and no such communication or action shall constitute a breach
of Section 11 or any other provision of this Agreement; provided, however, that
if the Executive is entitled under section 211 of the Energy Reorganization Act,
employment law or securities law to pursue a claim, complaint or charge seeking
damages, costs or fees, the Executive agrees that the consideration provided to
the Executive pursuant to this Agreement shall be fully inclusive of all such
damages, costs and fees that could have been awarded to the Executive, that such
consideration is being paid in full and that the Executive under no
circumstances shall be entitled to compensation of any kind from the Company or
any of the other party released by the Waiver and Release not expressly provided
for pursuant to this Agreement.

24. Sections. Except where otherwise indicated by the context, any reference to
a “Section” shall be to a Section of this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon and SUBSIDIARY have caused this Agreement to be
executed by their duly authorized officers and the Executive has executed this
Agreement as of the day and year first above written.

 

EXELON CORPORATION By:  

 

Title:  

 

SUBSIDIARY By:  

 

Title:  

 

 

EXECUTIVE

 

7



--------------------------------------------------------------------------------

EXHIBIT 1

WAIVER AND RELEASE

UNDER

CONFIDENTIAL SEPARATION AGREEMENT

In consideration for the Executive’s receiving severance benefits under the
Separation Agreement (as defined below),
                                         (the “Executive”) hereby agrees as
follows:

1. Release. Except with respect to the Company’s obligations under the
Confidential Separation Agreement by and between Exelon Corporation,
                                              (collectively, the “Company”) and
the Executive dated as of             , 20     (the “Separation Agreement”), the
Executive, on behalf of Executive and his or her heirs, executors, assigns,
agents, legal representatives and personal representatives, hereby releases,
acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, foreseen or unforeseen,
disclosed and undisclosed, suspected and unsuspected, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to the day
of execution of this Waiver and Release, including but not limited to any and
all such claims and demands directly or indirectly arising out of or in any way
connected with the Executive’s employment or other service with the Company, or
any of its Subsidiaries or affiliates; the Executive’s termination of employment
and other service with the Company or any of its subsidiaries or affiliates;
claims or demands related to salary, bonuses, commissions, stock, stock options,
restricted stock or any other ownership interests in the Company or any of its
subsidiaries and affiliates, vacation pay, fringe benefits, expense
reimbursements, sabbatical benefits, severance, change in control or other
separation benefits, or any other form of compensation or equity; and claims
pursuant to any federal, state, local law, statute, ordinance, common law or
other cause of action including but not limited to, the federal Civil Rights Act
of 1964, as amended; the federal Age Discrimination in Employment Act of 1967,
as amended; the federal Americans with Disabilities Act of 1990; the Employee
Retirement Income Security Act of 1974, as amended, tort law; contract law;
wrongful discharge; discrimination; fraud; defamation; harassment; emotional
distress; or breach of the covenant of good faith and fair dealing. This Waiver
and Release does not apply to the payment of any benefits to which the Executive
may be entitled under a Company-sponsored tax qualified retirement or savings
plan.

2. No Inducement. The Executive agrees that no promise or inducement to enter
into this Waiver or Release has been offered or made except as set forth in this
Waiver and Release and the Separation Agreement, that the Executive is entering
into this Waiver and Release without any threat or coercion and without reliance
on any statement or representation made on behalf of the Company or any of its
subsidiaries or affiliates, or by any person employed by or representing the
Company or any of its subsidiaries or affiliates, except for the written
provisions and promises contained in this Waiver and Release and the Separation
Agreement.

 

1



--------------------------------------------------------------------------------

3. Advice of Counsel; Time to Consider; Revocation. The Executive acknowledges
the following:

(a) The Executive has read this Waiver and Release, and understands its legal
and binding effect, including that by signing and not revoking this Waiver and
Release the Executive waives and releases any and all claims under the Age
Discrimination in Employment Act of 1967, as amended, including but not limited
to the Older Workers Benefits Protection Act. The Executive is acting
voluntarily and of the Executive’s own free will in executing this Waiver and
Release.

(b) The Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Waiver and Release.

(c) The Executive was given at least forty-five (45) days to consider the terms
of this Waiver and Release before signing it.

(d) At the time Executive was given this Waiver and Release, Executive was
informed in writing of the class, unit or group of individuals covered by this
offering, any eligibility factors for the program and any applicable time
limits, as well as the job titles and ages of all individuals eligible or
selected for this offering and the ages of all individuals in the same job
classification or organizational unit who are not eligible for or were not
selected for the offering.

The Executive understands that, if the Executive signs the Waiver and Release,
the Executive may revoke it within seven (7) days after signing it, provided
that Executive will not receive any severance benefits under the Separation
Agreement. The Executive understands that this Waiver and Release will not be
effective until after the seven-day period has expired and no consideration will
be due the Executive.

4. Severability. If all or any part of this Waiver and Release is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any other portion of this Waiver and Release.
Any Section or a part of a Section declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of the
Section to the fullest extent possible while remaining lawful and valid.

5. Amendment. This Waiver and Release shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Waiver and Release shall not be deemed a waiver of any
other portion of this Waiver and Release.

 

2



--------------------------------------------------------------------------------

6. Applicable Law. The provisions of this Waiver and Release shall be
interpreted and construed in accordance with the laws of the State of Illinois
without regard to its choice of law principles.

IN WITNESS WHEREOF, the Executive has executed this Waiver and Release as of the
date specified below.

 

EXECUTIVE

 

DATE:                     

 

3